Citation Nr: 1812163	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-41 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  From March 24, 2009, to January 12, 2017, entitlement to a total disability rating due to individual unemployability (TDIU).  

2.  From January 13, 2017, entitlement to a total disability rating due to individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army January 1966 to January 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A hearing was not requested.  

In July 2017, the RO remanded the Veteran's appeal to obtain employment information from the Veteran and a medical opinion regarding the extent to which service-connected disorders affect the Veteran's ability to function in an occupational environment.

In January 2018, the RO increased the Veteran's rating for PTSD to 100 percent from October 11, 2017.  A Veteran with a 100 percent schedular rating "is not eligible for a TDIU evaluation."  Green v. West, 11 Vet. App. 472, 476 (1998).  While additional compensation for TDIU in unavailable, a separate award of a TDIU based on a single service-connected disability may form the basis for a claim for special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, the issue of entitlement to TDIU is not moot.  


FINDINGS OF FACT

1.  From March 24, 2009, to January 12, 2017, the Veteran's service-connected disabilities alone are not of sufficient severity to produce unemployability.  

2.  From January 13, 2017, the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  


CONCLUSIONS OF LAW

1.  From March 24, 2009, to January 12, 2017, the criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).

2.  From January 13, 2017, the criteria for entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As already noted, in July 2017, the RO remanded the Veteran's appeal to obtain employment information from the Veteran and a medical opinion regarding the extent to which service-connected disorders affect the Veteran's ability to function in an occupational environment.  That same month, pursuant to the Board's instructions, the RO sent the Veteran a Form 21-8940 and a request that he provide the employment information requested by the Board.  The RO obtained a medical opinion in October 2017.  The Veteran has not submitted the Form 21-8940.  The Board will proceed to decide the Veteran's claim based on the evidence of record.   

The Veteran is claiming entitlement to individual unemployability due to service-connected disability (TDIU).  When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

On March 24, 2009, the Veteran filed a claim of entitlement to service connection for PTSD.  Medical records filed with this claim suggest unemployability because of PTSD symptoms.  The Veteran filed a claim for TDIU on November 5, 2009, and indicated that his PTSD precluded substantially gainful employment.  In light of Rice and the medical evidence, the Board will infer a claim for TDIU with an effective date of March 24, 2009.  

No increased rating claims were filed prior to the Veteran's claim of service connection for PTSD.  Service connection claims for musculoskeletal disorders filed on January 22, 2008, do not indicate unemployability.  The Veteran's November 2009 TDIU application states that he last worked full-time in November 2008.  The Board will not consider entitlement to an effective date of TDIU prior to March 24, 2009.  

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, constitutes a single disability under § 4.16(a).  The same is true for disabilities resulting from common etiology or a single accident.  

An award of TDIU "does not require proving 100 percent unemployability."  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Rather, an award of TDIU requires that the claimant show an inability "to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).  When making this determination, "the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Pederson v. McDonald, 27 Vet. App. 276, 286 (2015) (internal citations and quotations omitted).  Additionally, the Board "must take into account the individual veteran's education, training, and work history" but "may not consider nonservice-connected disabilities or advancing age."  Id. (internal citations omitted).

A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

From March 24, 2009, to January 12, 2017, the Veteran's service-connected disabilities are PTSD at 30 percent, diabetes mellitus at 20 percent, lumbar spine degenerative arthritis at 10 percent, right ankle degenerative arthritis at 10 percent, left ankle degenerative arthritis at 10 percent, right knee degenerative arthritis at 10 percent, left knee degenerative arthritis at 10 percent, left foot peripheral neuropathy at 10 percent, and right foot peripheral neuropathy at 10 percent with a combined rating of 70 percent.  Since all of these injuries were incurred in action, they constitute a single disability.  For this time period, the Veteran meets the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

From January 13, 2017, to October 10, 2017, the Veteran's service-connected disabilities are PTSD at 50 percent, diabetes mellitus at 20 percent, lumbar spine degenerative arthritis at 10 percent, right ankle degenerative arthritis at 10 percent, left ankle degenerative arthritis at 10 percent, right knee degenerative arthritis at 10 percent, left knee degenerative arthritis at 10 percent, left foot peripheral neuropathy at 10 percent, and right foot peripheral neuropathy at 10 percent with a combined rating of 80 percent.  For this time period, the Veteran meets the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

From October 11, 2017, the Veteran's service-connected disabilities are PTSD at 100 percent, diabetes mellitus at 20 percent, lumbar spine degenerative arthritis at 10 percent, right ankle degenerative arthritis at 10 percent, left ankle degenerative arthritis at 10 percent, right knee degenerative arthritis at 10 percent, left knee degenerative arthritis at 10 percent, left foot peripheral neuropathy at 10 percent, and right foot peripheral neuropathy at 10 percent with a combined rating of 100 percent.  For this time period, the Veteran meets the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

From March 24, 2009, to January 12, 2017, the evidence does not indicate that the Veteran's service-connected disabilities alone are of sufficient severity to preclude employability.  A May 2009 private medical record contains a GAF score of 37 and states that the Veteran's PTSD symptoms have become worse since he retired about a year ago.  A July 2009 VA medical record indicates that the Veteran meets with friends after work for drinks.  An August 2009 VA medical record reflects that the Veteran works bagging groceries at the commissary.  

A September 2009 VA psychological examination notes that the Veteran is being negatively affected by PTSD symptoms, but reports a GAF Score of 60.  The examiner further states that the Veteran does not have "total occupational and social impairment due to PTSD signs and symptoms" and that PTSD signs and symptoms do not result in deficiencies in "judgment, thinking, family relations, work, mood, or school."  Also during the September 2009 VA examination, the Veteran "states that he is 'happy where I'm at and I'm happy with what I'm doing'" and "that he does not always have motivation to do activities (gardening) and engage with others interpersonally, but he does it anyway."  The examiner states: "Overall, Mr. [REDACTED] states he is satisfied with his life."  

A February 2014 VA medical record indicates that the Veteran continues to work as a bagger at the commissary.  September 2016 VA musculoskeletal examinations indicate that the Veteran's foot, knee, ankle, and back disorders preclude manual labor but not sedentary employment.  A September 2016 general pension examination indicates that the Veteran has a degree in business administration, worked for 18 years as an administrative assistant, and that his musculoskeletal disorders do not preclude sedentary employment.  None of the evidence from this time period specifically addresses the Veteran's diabetes, but a September 2008 VA medical record indicates that there are no complications and that diabetes is managed with insulin and restricted diet.  

The strongest evidence supporting TDIU is the May 2009 private medical opinion and the GAF score of 37.  But weighing against entitlement to TDIU is the evidence that the Veteran was working during July and August of 2009.  Also, the September 2009 VA examiner states that the Veteran had a GAF score of 60, that the Veteran's PTSD symptoms do not preclude employability, and the Veteran characterizes himself as interacting with others and happy doing what he is doing.  The May 2009 and August 2009 VA medical opinions are equally probative; however the additional evidence of employment at the commissary during this time period shifts the ultimate weight of the evidence against a finding that the Veteran's service-connected disabilities alone are of sufficient severity to preclude substantially gainful employment.  Taken together, the weight of the evidence from May 2009 to August 2009 supports a conclusion that for this time period the Veteran's PTSD symptoms are not of sufficient severity to preclude substantially gainful employment.  

Consistent with this, the Veteran was still working as a bagger at the commissary in February 2014.  There is no evidence weighing against the September 2016 VA medical examination statements that the Veteran's musculoskeletal disorders do not preclude any sedentary employment.  In light of the Veteran's education, experience as an administrator, and ability to effectively work at the commissary for several years, it does not appear that his service-connected disorders alone preclude employability prior to January 13, 2017.  

In reaching this conclusion, the Board has considered the Veteran's argument that the Board should give the Veteran the benefit of the doubt based on the evidence contained in the May 2009 and August 2009 medical opinions.  See November 2009 notice of disagreement.  The Veteran cites a prior Board decision, Docket No. 91-22 891, in support.  

The problem with this argument is that the May 2009 and August 2009 medical opinions are not the only evidence of record from March 24, 2009, to January 12, 2017.  There is also medical evidence of employment at the commissary and several September 2016 examinations addressing the impact of musculoskeletal disorders on employability.  The Board is additionally required to consider the Veteran's education and prior work history.  The weight of all of this evidence is against entitlement to TDIU prior to January 13, 2017.  Because the Board decision cited by the Veteran discusses no such evidence, education, or work experience, it is distinguishable.  The Board is also not bound by that decision.  

From January 13, 2017, the evidence supports entitlement to TDIU.  A VA psychological examination of that date notes that the Veteran's PTSD symptoms "cause clinically significant distress or impairment in social, occupational, or other areas of functioning."  This includes angry outbursts with little or no provocation, reckless or self-destructive behavior, exaggerated startle response, and problems with concentration.  Consistent with this, an October 2017 PTSD opinion notes total occupational and social impairment.  Taken together, this evidence indicates that from January 13, 2017, the Veteran's PTSD symptoms alone are of sufficient severity to preclude employability.  The Veteran is entitled to TDIU from this date.  


ORDER

From March 24, 2009, to January 12, 2017, entitlement to TDIU is denied.  

From January 13, 2017, entitlement to TDIU is granted.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


